Mr. Chief Justice Shepard
delivered the opinion of the Court:
In the absence of any other error we do not think that the judgment should be reversed. It does not appear that there wras any substantial conflict in the evidence of the plaintiff and the physician, for he admitted- that he had some conversation with her about going to the country; she saying that it was his suggestion and he saying that it was Dr. Friedrich’s suggestion which he indorsed. The court promptly told the jury to disregard the occurrence.
Defendant’s counsel claimed that this statement of the court was not pointed and positive enough to relieve 'the impression from the minds of the jury, but the counsel made no request for a more specific instruction. Had the court’s attention been called thereto, there is no doubt that he would have made it. Counsel chose, however, to move the discharge of the jury, which the court overruled.
The judgment and discretion of the trial court are to be *530relied on on such occasions, and few verdicts would stand if these were made grounds of reversal.
Finding no error the judgment is affirmed with costs.

Affirmed.